
	
		II
		112th CONGRESS
		2d Session
		S. 3405
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2012
			Mr. Heller (for himself
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to treat small
		  businesses bequeathed to spouses and dependents by members of the Armed Forces
		  killed in line of duty as small business concerns owned and controlled by
		  veterans for purposes of Department of Veterans Affairs contracting goals and
		  preferences, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Small Business Protection Act
			 of 2012.
		2.Treatment of
			 businesses after deaths of servicemember-owners for purposes of Department of
			 Veterans Affairs contracting goals and preferences
			(a)In
			 generalSection 8127 of title 38, United States Code, is
			 amended—
				(1)by redesignating
			 subsections (i) through (l) as subsections (j) through (m), respectively;
			 and
				(2)by inserting
			 after subsection (h) the following new subsection (i):
					
						(i)Treatment of
				businesses after death of servicemember-Owner(1)If a member of the
				Armed Forces owns at least 51 percent of a small business concern and such
				member is killed in line of duty in the active military, naval, or air service,
				the surviving spouse or dependent of such member who acquires such ownership
				rights in such small business concern shall, for the period described in
				paragraph (2), be treated as if the surviving spouse or dependent were a
				veteran with a service-connected disability for purposes of determining the
				status of the small business concern as a small business concern owned and
				controlled by veterans for purposes of contracting goals and preferences under
				this section.
							(2)The period referred to in paragraph
				(1) is the period beginning on the date on which the member of the Armed Forces
				dies and ending on the date as follows:
								(A)In the case of a surviving spouse, the
				earliest of the following dates:
									(i)The date on which the surviving
				spouse remarries.
									(ii)The date on which the surviving
				spouse relinquishes an ownership interest in the small business concern and no
				longer owns at least 51 percent of such small business concern.
									(iii)The date that is ten years after
				the date of the member's death.
									(B)In the case of a dependent who is not
				a spouse, the earliest of the following dates:
									(i)The date on which the surviving
				dependant relinquishes an ownership interest in the small business concern and
				no longer owns at least 51 percent of such small business concern.
									(ii)The date that is ten years after
				the date of the member's
				death.
									.
				(b)Effective
			 dateSubsection (i) of section 8127 of such title, as added by
			 subsection (a), take effect on the date of the enactment of this Act and shall
			 apply with respect to the deaths of members of the Armed Forces occurring on or
			 after such date.
			
